Citation Nr: 1433661	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  97-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for psychophysiologic gastrointestinal disorder with duodenal ulcer disease, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than February 8, 2011 for the grant of a 60 percent rating for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.

In April 1999 and September 2003, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  In February 2006 decision, the Board denied an increased rating for psychophysiologic gastrointestinal disorder with duodenal ulcer disease.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand in August 2007, vacating the Board's February 2006 decision and remanded the issue of entitlement to an increased rating for the psychophysiologic gastrointestinal disorder with duodenal ulcer disease back to the Board for additional development.

The parties to the Joint Motion also indicated that the Veteran had timely appealed a November 1996 rating decision that denied service-connection for a psychiatric disorder claimed as generalized anxiety disorder (GAD), with episodes of depression and personality disorder, passive-aggressive type.  This claim was remanded for issuance of a statement of the case.  The issue has been recharacterized and is again being remanded for the reasons indicated below.

In addition, in July 2011, the AOJ granted an increased, 60 percent rating for CAD, effective February 8, 2011.  In November 2012, the Veteran's attorney filed a timely notice of disagreement (NOD) with this decision.  Review of the claims file including Virtual VA and Veterans Benefits Management System (VBMS) paperless files reflects that a statement of the case has not yet been issued in response to the NOD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the Veteran filed his increased rating claim in November 1995, his disability was rated under DCs 9502-7305.  During the pendency of the Veteran's appeal, the schedular criteria by which psychiatric disabilities are rated changed, effective November 7, 1996. See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The rating criteria for evaluating the digestive system were amended, effective July 2, 2001, but DC 7305, applicable to duodenal ulcers, did not change.  See 66 Fed. Reg. 29486 (2001).  VA's rules regarding application of criteria amended during the pendency of the claim are complex, but require at least some consideration of the former and amended versions of the relevant regulations.  See, e.g., VAOPGCPREC 7-2003.  

Significantly, prior to November 7, 1996, psychological factors affecting physical condition were rated under the formula for evaluating psychoneurotic disorders in 38 C.F.R. § 4.132.  When two diagnoses, one organic and the other psychological or psychoneurotic, were presented covering the organic and psychiatric aspect of a single disease entity, only one percentage evaluation would be assigned under the appropriate diagnostic code determined by the rating board to represent the major degree of disability.  When the diagnosis of the same basic disability was changed from an organic one to one in the psychological or psychoneurotic categories, the condition would be rated under the new diagnosis.  38 C.F.R. § 4.132, Diagnostic Code 9502 (2005).  In its February 2006 decision, the Board considered whether the gastrointestinal component or the neuropsychiatric component of the Veteran's service connected disability represented the greater level of disability.  The parties to the Joint Motion, however, found that the Veteran had timely disagreed with a November 1996 RO rating decision that denied service connection for generalized anxiety disorder with symptoms of depression and personality disorder.  As this issue had to be remanded for issuance of a statement of the case (SOC), the issue of entitlement to an increased rating for psychophysiologic gastrointestinal disorder with duodenal ulcer disease had to be remanded as well because the two issues were inextricably intertwined.  They were inextricably intertwined because the grant of service connection could affect the rating of the psychophysiologic gastrointestinal disorder with duodenal ulcer disease.

The RO issued a SOC in May 2010.  Although a substantive appeal (VA Form 9) was filed beyond the applicable time limit, the Veteran's attorney argued that the SOC was not mailed to the appropriate representative and thus the time period did not begin to run until the correct representative (the Veteran's current attorney) received a copy of the claims file.  The RO apparently accepted this argument when it issued a December 2012 supplement SOC (SSOC) on the merits of the issue.  The Board therefore finds that any issue as to the timeliness of the substantive appeal has been waived.  Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009) (timely filing of a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness, either explicitly or implicitly).  

In its December 2012 SSOC, the RO noted that in December 2007, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD).  This grant was effective March 26, 2007.  This was said to be the date of the claim, but there was no discussion of the claim noted in the Joint Motion.  The RO found that this grant of service connection for PTSD precluded service connection for a psychiatric disorder claimed as generalized anxiety disorder with episodes of depression and personality disorder because of the rule against pyramiding.  38 C.F.R. § 4.14 (VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes).

The Board appreciates the RO's efforts in this complex case, but must disagree with this analysis for two reasons.  First, the Federal Circuit has held that the grant of service connection for PTSD does not necessarily preclude granting service connection for a different psychiatric disorder as well.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("We recognize that bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability").  The Veteran has been diagnosed with multiple psychiatric disorders other than PTSD in this case, including major depressive disorder, VA must therefore determine whether service connection should also be granted for a psychiatric disorder other than PTSD or if all psychiatric symptoms are considered to be part and parcel of the PTSD.  The issue has been recharacterized accordingly.  Second, even if in this case service connection is not warranted for a psychiatric disorder in addition to PTSD since the March 26, 2007 effective date of the grant of service connection for this disability because of pyramiding concerns, the question remains whether entitlement to service connection for a psychiatric disorder other than PTSD is warranted prior to March 26, 2007.   Should service connection for a psychiatric disorder other than PTSD be granted, this could impact the rating for psychophysiologic gastrointestinal disorder with duodenal ulcer disease, as the appeal period of the increased rating claim begins one year prior to the date of claim, which in this case was November 1995.  Consequently, a remand of the claim for entitlement to service connection for a psychiatric disorder as well as the intertwined issue of an increased rating for psychophysiologic gastrointestinal disorder with duodenal ulcer disease is warranted.

In addition, as noted, the Veteran has timely filed a NOD with the July 2011 decision granting an increased rating for CAD, but no SOC has yet been issued.  In these circumstances, remand for issuance of a SOC is warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the recharacterized claim for entitlement to service connection for a psychiatric disorder other than PTSD.  This should include consideration of (1) whether entitlement is warranted from the March 26, 2007 effective date of the grant of service connection for PTSD (in which case the service connected disability would be recharacterized as "PTSD with" any other psychiatric disability for which service connection is granted) and (2) whether service connection is warranted for a psychiatric disorder other than PTSD prior to March 26, 2007.  

2.  Issue a SOC on the issue of entitlement to an increased rating for CAD.  In the event the Veteran wants to perfect an appeal on this issue, a timely substantive appeal would be required.  Without a substantive appeal being submitted, the Board has no jurisdiction over this issue.

3.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative/attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

